Name: Commission Regulation (EEC) No 2961/92 of 13 October 1992 opening an invitation to tender for the free supply of tinned beef to the victims of the conflict in what was formerly Yugoslavia (Croatia)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 10. 92 Official Journal of the European Communities No L 298/ 1 1 COMMISSION REGULATION (EEC) No 2961/92 of 13 October 1992 opening an invitation to tender for the free supply of tinned beef to the victims of the conflict in what was formerly Yugoslavia (Croatia) accordance with the provisions of this Regulation and Regulation (EEC) No 2344/92. Article 2 (2) of Regulation (EEC) No 2344/92 notwith ­ standing, the aforementioned products shall be delivered under the conditions defined in Annex II . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2066/92 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2344/92 of 10 August 1992 laying down detailed rules applicable to the free supply of agricultural products to the victims of the conflict in the former Yugoslavia provided for in Council Regulation (EEC) No 2139/92 (3), provides for the contract for the supply of tinned beef under Regulation (EEC) No 2139/92 (4) to be awarded by invitation to tender ; whereas the invitations to tender for the free supply of processed products cover the quantities of basic products to be taken from intervention stocks as payment in kind for these supplies, and for transport and other related costs ; Whereas an invitation to tender should be opened for the supply of 4 860 tonnes of tinned beef to be delivered to the Community representative in Zagreb ; Whereas, in order to ensure proper execution of the operation and bearing in mind the controls required, provision should be made for special detailed rules regar ­ ding in particular the minimum quantity which may be tendered for and the criteria for participation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Article 2 1 . Tenders shall be for a quantity, in tonnes, of fore ­ quarters or boned meat according to the proportion table given in Annex III, stored by the intervention agency concerned, which covers the processing, transport and other related costs, up to the delivery stage laid down for the entire quantity of tinned meat awarded. Only intervention meat may be used for the production of the tinned beef referred to in Article 1 . 2 . Tenders shall relate to a minimum of 100 tonnes of tinned meat. 3 . Notwithstanding Article 3 of Regulation (EEC) No 2344/92, tenders (a) shall be valid only if submitted by a natural or legal person who, for at least 12 months, has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) may be refused if submitted by a natural or legal person in respect of whom pertinent information exists raising doubts as to his ability to carry out the processing and/or export operations properly ; (c) must be accompanied by :  a written undertaking by the applicant to process on his own premises the meat awarded into the products specified in Annex II,  precise details of the establishment or establish ­ ments where the meat which has been awarded will be processed,  a written declaration authorizing the application of any control measures deemed appropriate by the competent authorities in the Member States concerned. 4. Immediately after the expiry of the deadline referred to in paragraph 7, operators shall send a copy of the tender by telex or telefax to the Commission of the Euro ­ pean Communities, DG VI/D.2, 130, rue de la Loi, B-1049 Brussels (telex 220 37 AGREC B ; telefax (32-2) 296 60 27). HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies referred to in Annex I shall open an invitation to tender for the supply of 4 860 tonnes of tinned beef, as set out in Annex I, and in (') OJ No L 148, 28 . 6. 1968, p. 24. (4 OJ No L 215, 30. 7. 1992, p. 49. 0 OJ No L 227, 11 . 8 . 1992, p. 18. (4) OJ No L 214, 30. 7. 1992, p. 8 . No L 298/12 Official Journal of the European Communities 14. 10. 92 5. The quantity of meat from intervention awarded as payment in kind for the supply shall be made available from the intervention stocks designated for this purpose in the notice of invitation to tender. 6. The tendering security shall be set at ECU 100 per tonne of tinned beef. 7. Only tenders which reach the intervention agency concerned by 12 noon (Brussels time) on 19 October 1992, at the latest, shall be taken into consideration. Notwithstanding Article 15 of Regulation (EEC) No 2344/92, the intervention agency concerned shall publish a notice of invitation to tender at least three days before that date.  shall be lodged by the successful tenderer prior to taking over the products as payment in kind. 2. Notwithstanding Article 12 (4) of Regulation (EEC) No 2344/92, the products awarded as payment in kind may be removed from intervention stores once the security referred to above has been lodged. 3 . Notwithstanding Article 12 (3) of Regulation (EEC) No 2344/92, proof that the tinned meat in question has been produced solely from intervention meat awarded as payment in kind and presentation to the intervention agency of the customs exportation document shall also be primary requirements for the release of the security. The Member States concerned shall take all appropriate measures to verify the proof, in particular by marking the meat prior to processing in the warehouse, by permanent monitoring during processing and by taking samples and performing bacteriological analyses of the tinned meat produced, if necessary appointing a monitoring enterprise at the cost of the successful tenderer. Article 3 1 . The intervention agencies concerned shall forward the tenders to the Commission in accordance with the schedule specified in Annex IV. 2. Pursuant to Article 6 (2) of Regulation (EEC) No 2344/92, for the purposes of comparing tenders, 100 kg of five ribs forequarters shall be equivalent to 95 kg of eight ribs forequarters or to 68 kg of boned meat. Article 8 The takeover certificate referred to in Article 9 (3) of Regulation (EEC) No 2344/92 shall be as set out in Annex V hereto. The certificate shall be issued after the goods have been taken over by the competent body referred to in Annex II. Article 4 The successful tenderer shall undertake to provide the competent body referred to in Annex II with the docu ­ ments required for the purposes of the supply as specified in the notice of invitation to tender issued by the inter ­ vention agency concerned. Article 9 The Member States concerned shall take all appropriate measures to ensure that no refund or monetary compen ­ satory amount shall apply to this supply, in particular by specifying this on export licences, export customs docu ­ ment, the transit document and any T5 document created. Article 5 For the purposes of booking the expenditure in the Euro ­ pean Agricultural Guidance and Guarantee Fund (EAGGF) accounts, the book value of the products concerned shall be ECU 785 per tonne for bone-in quarters and ECU 1 150 per tonne for boned meat. Article 10 1 . The Member States concerned shall adopt all further provisions necessary for the implementation of this Regu ­ lation. 2. The Member States concerned shall send the Commission all information on the execution of the supply, in particular as regards to the award of the contract, delivery times and the actual date of takeover by the competent body referred to in Annex II . Article 6 Notwithstanding Article 6 (2) of Regulation (EEC) No 2344/92 the Commission shall fix the maximum quantity of intervention products to be awarded as payment in kind or shall decide not to make any award. Article 7 1 . Notwithstanding Article 8 (2) of Regulation (EEC) No 2344/92, the supply security :  shall be ECU 2 500 per tonne of intervention products, Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 14. 10 . 92 No L 298/13Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 298/14 Official Journal of the European Communities 14. 10 . 92 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 Telex 93292 and 93607, telefax (01)616263 and (01)785214 DANMARK : EF-Direktoratet Frederiksborggade 18 DK- 1 360 KÃ ¸benhavn K Tlf. 33 92 70 00, telex 15137 EFDIR DK, telefax 33 92 69 48 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestro 81 1-00185 Roma Tel . 47 49 91 Telex 61 30 03 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RGl 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302, telefax : (0734) 56 67 50 FRANCE : OFIVAL Tour Montparnasse 33 avenue du Maine F-75755 Paris Cedex 15 TÃ ©l . 45 38 84 00, tÃ ©lex 205476 ESPAÃ A : Servicio Nacional de Productos Agrarios (SENPA) c/Beneficencia 8 E-28004 Madrid Tel . 347 63 10 / 347 65 00 TÃ ©lex 23427 SENPA E Telefax 521 98 32 / 522 43 87 BUNDESREPUBLIK Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) DEUTSCHLAND : GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (069) 1 56 4772/3 ; Telex : 04 11 156 ; Telefax (069) 1 56 4791 ; Teletext 6990 732 14. 10 . 92 Official Journal of the European Communities No L 298/15 ANNEX II Characteristics and quality of the goods (a) Tinned beef, of the type 'beef in jelly/own juice', 'viande en gelee', 'Fleisch in eigenem Saft', produced in the Community, with one of the following product codes :  1602 50 90 195 ('),  1602 50 90 395 ('),  1602 50 90 495 ('). (b) The successful tenderer is to state in advance the product code corresponding to the thinned meat to be produced. (c) The tinned beef must be completely sterilized in accordance with the requirements laid down in Annex B, Chapter II, to Council Directive 77/99/EEC (2), so that it can be kept for at least three years. (d) The tinned meat must be produced solely from intervention products . Packaging (a) In cans of a maximum net content of 460 grams. (b) Cans must be hermetically sealed and show no signs of rust. (c) Cans must be packed in standard cartons for export, suitable for transport by land and sea. Each carton must be duly sealed after packing. Sealed cartons must be secured with a suitable tape made of fibre or other material and placed on disposable pallets, measuring 1,0 m x 1,1 m. Maximum height 1,0 m. Marking (a) Each can must bear a label showing, in one of the official languages of the Community :  the ingredients,  the net weight in grams,  the date of manufacture and expiry date,  the name and address of the manufacturer,  the veterinary approval number of the processing plant. (b) The date of manufacture and expiry date must be embossed on the cans. (c) The outer packaging of each pallet must bear the following information in letters at least 3 cm high :  the inscription 'Humanitarian Aid  Regulation (EEC) No 2139/92',  the inscription 'European Economic Community',  the European flag, as defined in Annexes I and II to Commission communication No 91 /C 114/01 (3). Conditions of supply (a) Stage of delivery : free at warehouse unloaded. (b) Authority responsible for the takeover : Echo-Zagreb (Dr. Paolini) Hotel 'Zagreb Remetinecka 106 41000 Zagreb Croatia telefax : (3841)-65 00 87. Warehouse : Pavilion 7, Zagrebadei Valesajam Avenue Dubrovnik  41000 Zagreb. Delivery schedule : regular deliveries up to 31 December 1992 in agreement with the authority respon ­ sible for takeover. On fully reasoned request that authority may grant a supplementary delivery period. Customs clearance : Office for refugees and displaced persons of the Government of Croatia  Brace Oreski, 41000 Zagreb. (') OJ No L 101 , 15. 4. 1992, p. 12. 0) OJ No L 26, 31 . 1 . 1977, p. 85. 0) OJ No C 114, 29. 4. 1991 , p. 1 . No L 298/16 Official Journal of the European Communities 14. 10 . 92 ANNEX III Proportion key for boned meat as payment in kind : DENMARK Bryst og slag 45,3 % Ãvrigt kÃ ¸d af forfjerdinger 54,7 % FRANCE Caisse A 57,5 % Caisse B 35,5 % Macreuse 7,0 /o IRELAND Forequarters 60,0 % Shins &amp; shanks 4,6 % Briskets 9,7 % Plates and flanks 25,7 % ITALY Collo Sottospalla 1 6,3 % Spalla Garetto 29,3 % Pancia 24,0 /o Petto 17,1 % Sottospalla 6,3 % Collo 7,0 % UNITED KINGDOM Clod and sticking 15,6% Pony 36,6 % Pony parts 1,7 % Shins and shanks 11,5% Brisket 9,6 % Thin flank 15,1 % Forequarter flank 9,9 % 14. 10 . 92 Official Journal of the European Communities No L 298/17 ANNEX IV Invitation to tender for the free supply of tinned beef to the victims of the conflict in what was formerly Yugoslavia (Croatia) (Regulation (EEC) No 2961 /92) (in tonnes) Tenderer's number Quantity of tinned beef to be supplied Quantity of forequarters/bonedmeat (') required as payment in kind 1 2 I 3 I 4 5 I Send to : DG VI-D-2 (beef and veal) For the attention of Mr Bennink Telefax (32-2) 296 60 27. (') Delete as appropriate. No L 298/18 Official Journal of the European Communities 14. 10 . 92 ANNEX V Takeover certificate I, the undersigned, (name, first name and capacity) acting on behalf of » hereby certify that the following goods have been taken over : Product : Total quantity in tonnes (net weight) : Place and date of takeover : Registration numbers of heavy goods vehicles : Attestation of official sealing of the goods vehicle in the presence of the designated monitoring agency : Number of cans sampled : .... Name of monitoring agency : Name and signature of its on-the-spot representative : Observations or reservations : Signature (Stamp)